                     3:20-cv-03121-TSH # 23     Page 1 of 44
                                                                                      E-FILED
                                                  Wednesday, 15 September, 2021 12:53:27 PM
                                                                 Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

FRANCES FEAGANS-KING,            )
                                 )
          Plaintiff,             )
                                 )
     v.                          )        Case No. 20-cv-3121
                                 )
KILOLO KIJAKAZI, Acting          )
Commissioner of Social Security, )
                                 )
          Defendant.             )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      Plaintiff Frances Feagans-King appeals from the denial of her

application for Social Security Disability Insurance Benefits (Disability

Benefits) under Title II of the Social Security Act. 42 U.S.C. §§ 416(i) and

423. This appeal is brought pursuant to 42 U.S.C. § 405(g). Feagans-King

filed a Motion for Summary Judgment and Memorandum of Law in Support

of Vacation/Remand of Decision Denying Disability (d/e 18). The

Defendant Acting Commissioner filed a Motion for Summary Affirmance

(d/e 22). The parties consented to proceed before this Court. Consent to

the Exercise of Jurisdiction by a United States Magistrate Judge and

Reference Order entered November 4, 2020 (d/e 14). For the reasons set




                                 Page 1 of 44
                    3:20-cv-03121-TSH # 23    Page 2 of 44




forth below, the Decision of the Commissioner is REVERSED and

REMANDED.

                              BACKGROUND

     Plaintiff Feagans-King was born on August 14, 1958, and has a

master’s degree in divinity. Feagans-King’s past relevant work was as an

administrative clerk, medical records clerk, and systems analyst. Feagans-

King alleged that she became disabled on March 31, 2017 (Onset Date).

She has not engaged in substantial gainful activity since the Onset Date.

Feagans-King was insured for Disability Benefits through March 31, 2021

(Last Date Insured). She suffered from Sjogren’s syndrome, fibromyalgia,

diabetes mellitus with peripheral neuropathy, degenerative disc disease of

the lumbar spine, obesity, and depression. Certified Transcript of

Proceedings before the Social Security Administration (d/e 11) (R.), at 15,

17-19, 23, 39, 333, 695.

                           STATEMENT OF FACTS

            Evidence Submitted Before the Evidentiary Hearing

     On February 11, 2016, Feagans-King saw physician’s assistant Tom

Jenkins, PAC, for a follow up on Feagans-King’s sleep apnea and

hypersomnia. Her score on the Epworth Sleepiness questionnaire was




                               Page 2 of 44
                           3:20-cv-03121-TSH # 23            Page 3 of 44




19.1 She used a continuous positive airway pressure (CPAP) machine at

night and reported continuing symptoms of restless sleep, excessive

daytime sleepiness, fatigue, and driving impairment. R. 336. On

examination, Feagans-King was 72 inches tall, weighed 278 pounds, and

had a body mass index (BMI) of 37.72. She was in no acute distress and

had no observed drowsiness. She had a normal gait and station and

normal strength in her extremities. R. 337. Jenkins prescribed Nuvigil for

hypersomnia and ropinirole for restless leg syndrome. R. 338.

        On March 24, 2016, Feagans-King saw physician’s assistant Jenkins

for a follow-up on her sleep apnea. The CPAP machine improved her

symptoms, but she could not afford the $500 deductible for Nuvigil from her

insurance. The records stated that Feagans-King had a history of Sjogren’s

syndrome, diabetes, and restless leg syndrome. R. 333.2 On examination,

Feagans-King was in no acute distress and had no observed drowsiness.

She was alert, oriented, and had normal gait and station. Examination of

her upper and lower extremities was normal. Jenkins changed Feagans-

King’s hypersomnia medication to Provigil. R. 334-35.



1
  A score of 10 or more indicated a moderate to high probability of excessive daytime sleepiness. R.
1249.
2
  Sjogren’s syndrome is a disorder of the immune system that typically causes dry eyes and a dry mouth.
The condition sometimes also causes fatigue. Sjogren's syndrome - Symptoms and causes - Mayo
Clinic, at www.mayoclinic.org/diseases-conditions/sjogrens-syndrome/, visited on September 9, 2021.
                                           Page 3 of 44
                    3:20-cv-03121-TSH # 23    Page 4 of 44




     On June 6, 2016, Feagans-King saw rheumatologist Dr. Sandra

Hoffmann, M.D. She reported a fibromyalgia flare up with pain all over for

several weeks. Dr. Hoffmann asked about depression “as her body

language [was] highly suggestive.” Feagans-King was uncertain. She had

recently moved and engaged in more than normal physical activity and had

sprained her ankle a year earlier. She reported swelling in her hands and

ankle consistent with inflammatory arthritis. On examination, Feagans-King

has a slumped body suggestive of depression and her hands and left ankle

were mildly swollen. Her physical examination was otherwise normal. R.

615-16. Dr. Hoffmann prescribed prednisone and gabapentin. She also

recommended that Feagans-King try to get eight hours of sleep with her

CPAP. R. 616.

     On December 16, 2016, Feagans-King saw her primary care

physician Dr. Matthew Breeden, M.D. for a follow up on her diabetes and

fatigue. Feagans-King reported that she started a new job and had an

erratic schedule working day shifts one day and evening shifts the next.

She was easily fatigued and her tiredness made managing her diet more

difficult. R. 494. On examination, Feagans-King was oriented and in no

distress; she had normal mood, affect, behavior, judgment, and thought

content; the rest of the examination showed normal results. R. 495. Dr.

                               Page 4 of 44
                           3:20-cv-03121-TSH # 23           Page 5 of 44




Breeden assessed fatigue, unspecified type, type 2 diabetes without

complication and without long-term current use of insulin. Dr. Breeden

wrote a letter suggesting regular hours and a maximum of four consecutive

days on duty. R. 494.

       On January 30, 2017, Feagans-King saw Dr. Breeden. She stated

her Jardiance medication for diabetes was becoming too expensive. On

examination, Feagans-King was oriented and in no distress; she appeared

tired; she had normal mood, affect, behavior, judgment and thought

content. Dr. Breeden changed Feagans-King’s diabetes medication to

Invokana. R. 404, 514. Feagans-King also saw a medical student Brian

Kang in Dr. Breeden’s office during this visit and reported that her

peripheral neuropathy was worsening and she had balance issues while

walking. On examination, she had decreased sensation on monofilament

testing. R. 407, 517.3

       On April 1, 2017, Feagans-King went to the emergency room at

HSHS St. Elizabeth’s Hospital in Belleville, Illinois, complaining of acute

chest pain. Her pain improved with administration of morphine and

nitroglycerin. R. 391. On examination, Feagans-King was oriented with a




3
 Feagans-King repeatedly refers to Kang as a podiatrist. The records show that he was a medical
student. R. 516.
                                          Page 5 of 44
                    3:20-cv-03121-TSH # 23    Page 6 of 44




normal affect; she was in no apparent distress; her respiratory and heart

examinations were normal; she had normal range of motion; she had no

gross motor defects. R. 392. She was admitted to the hospital. A stress

test performed April 2, 2017 showed no indication of myocardial infarction

or ischemia. R. 387.

     On April 28, 2017, Feagans-King saw Dr. Breeden. She had been

extremely fatigued for the past two to three months and she could not work

for more than an hour without getting exhausted and had been taking

frequent naps. She also reported back pain and that she was doing okay

with her diabetes. On examination, Feagans-King was oriented and in no

distress. Her mood, affect, behavior, judgment, and thought content were

normal. She appeared tired and had tenderness in her lumbar spine, but

she had normal range of motion, no bony tenderness, and no swelling.

Straight leg raising testing was negative. R. 400. Dr. Breeden stated that

multiple factors contributed to her fatigue including Sjogren’s syndrome,

depression, and polypharmacy. Dr. Breeden stated,

     I am most concerned about the possibility of polypharmacy, and
     I explained my reasoning. I encouraged her to try cutting her
     clonazepam and/or soma in half, to see how she is affected.
     She is on a number of sedating medications, and I do not think
     they are doing her much benefit from a fatigue standpoint.




                               Page 6 of 44
                     3:20-cv-03121-TSH # 23     Page 7 of 44




R. 399. Dr. Breeden stated that Feagans-King’s type 2 diabetes mellitus

was without complications and without long-term use of insulin. Her

diabetes has slightly improved at this visit. Dr. Breeden adjusted and

refilled her diabetes medications. He also assessed low back pain that was

not well-controlled and prescribed physical therapy. R. 399.

      On May 1, 2017, Feagans-King saw Hoffmann. She was leaning

against the wall asleep when Dr. Hoffmann entered the examination room.

R. 632. Feagans-King reported “profound fatigue” that made her unable to

work. She was on short-term disability from her employer and reported that

she was sleepy during the day and her memory was affected. She

reported low back pain. An MRI from February 2017 showed “significant

neuroforaminal compromise at several levels.” A test a year earlier showed

peripheral neuropathy. R. 628. On examination, Feagans-King had

moderately obese hypersomnolence, normal motor strength, normal

extremities, and her sensory exam was intact. She had tenderness in the

lumbar and sacroiliac spine and the back pain was worsened by movement

of her hips. R. 635. Dr. Hoffmann recommended extending Feagans-

King’s short-term disability until her next visit in three months. Dr.

Hoffmann said, “Her cognitive dysfunction makes her computer work

untenable. Fatigue is also incapacitating.” R. 632; see R. 350. Dr.

                                 Page 7 of 44
                     3:20-cv-03121-TSH # 23    Page 8 of 44




Hoffmann wrote a letter To Whom it May Concern. The body of the letter

stated:

      Frances E Feagans-King is under my care, and I have
      extended her short term disability and notified her that she may
      return to work on 8/1/2017 after testing and reviews have been
      performed.

      If there are any questions, please feel free to contact my office.

R. 353.

      On May 8, 2017, Feagans-King had an MRI of her lumbar spine. The

MRI results were very similar to a 2016 MRI with moderate lateral

narrowing at L2-3 and flattening of the thecal sac; as well as a “tiny central

focal disc protrusion L1-2.” R. 601.

      On May 9, 2017, Feagans-King’s employer, the Red Cross, wrote Dr.

Hoffmann requesting more information about Feagans-King’s short-term

disability. Feagans-King’s employer sent a copy of her current job

description and questionnaire to Dr. Hoffmann. Dr. Hoffmann completed

the questionnaire on May 23, 2017. R. 645. She opined that Feagans-

King had both physical and mental impairments that limited major life

activities. Dr. Hoffmann stated, “Pt has cognitive dysfunction which is

limiting her memory—Chronic pain due to lumbar radiculopathy—very

limited mobility unable to do any physical work.” R. 643. Dr. Hoffmann

opined that Feagans-King could not perform “all functions” of her current
                                Page 8 of 44
                    3:20-cv-03121-TSH # 23     Page 9 of 44




job based on the job description. She could not perform the job functions

due to “Cognitive functions & memory loss” and “Chronic Pain & fatigue.”

R. 643. She opined that the impairments were permanent, and no

accommodation would enable Feagans-King to perform her current job

duties. Dr. Hoffmann could not state with a reasonable degree of certainty

when Feagans-King would be able to return to work. R. 644.

     On May 17, 2017, Feagans-King saw neurologist Dr. Bassam Malo,

M.D., for an evaluation for neuropathy. She reported tingling in her feet

and pain radiating up and down both legs. She said that her hands were

constantly numb and she was having a hard time standing for long periods

due to pain. She also reported balance problems and that she was

lightheaded when bending over and raising her head, and sometimes when

stood up from sitting. Feagans-King reported choking when eating and

problems with memory and concentration. R. 677-78. The May 8, 2017

MRI showed moderate bilateral narrowing at L2-3 and flattening of the

thecal sac. Dr. Malo stated that a February 2016 EMG study showed

evidence of axonal, sensorimotor neuropathy in both lower extremities. R.

678. On examination, Feagans-King was awake, alert, followed

commands, and was oriented. The examination of her cranial nerves was

normal and her motor exam showed normal bulk and tone with no

                                Page 9 of 44
                           3:20-cv-03121-TSH # 23            Page 10 of 44




abnormal movements. She had normal strength in her neck and

extremities, normal gait and stride, normal heel walk, and normal toe walk.

She swayed with the Romberg test, and she had difficulty tandem walking.

Dr. Malo assessed cognitive impairment and hypersomnia likely due to

polypharmacy; axonal neuropathy with predominant symptoms of pain,

restless leg syndrome, and sensory ataxia; possible entrapment

neuropathy in the upper limbs; and lumbar radiculopathy. R. 682. Dr. Malo

recommended reducing Requip medication and discontinue her Soma

medication. He also ordered a nerve conduction/EMG study of her lower

limbs. R. 682.

        On May 19, 2017, Feagans-King completed a Function Report-Adult

form (Function Report). R. 244-51.4 She stated she could not work

because of her fatigue, she could not focus at work, she forgot to complete

tasks, she fell asleep at work, and she missed important instructions. She

could not sit for long periods, and she had balance problems. She said that

she could not work for more than four days in a row. When she worked for

four days in a row, “I am worthless for 3 days and not always able to work

the next day.” She also had problems speaking due to dry mouth. R. 244.




4
  The Court uses the date set forth in the Index of Exhibits for the Function Report. Feagans-King dated
the form August 14, 1958, her birthdate. R. 251.
                                           Page 10 of 44
                    3:20-cv-03121-TSH # 23   Page 11 of 44




       In a typical day, Feagans-King checked her phone when she woke,

took medicine, fed pets, and walked the dog. She lay down to rest, ate

lunch, took a nap, worked on a hobby, rested on the couch, listened to a

book, ate dinner, read, took medicine, and played games on her phone or

crocheted until sleepy. R. 245. Her hobbies included listening to books,

playing the psalter or mandolin, and crocheting. R. 248. Feagans-King

had trouble falling asleep due to her medications. R. 246.

       Feagans-King took care of her personal care, although she was too

tired to bathe daily. She bathed or showered on a weekly basis and

needed to be reminded to bathe and to take medications. She forgot to

take one dose of medication per week. R. 245-46. Feagans-King prepared

snacks and made coffee. She did not cook, but she sometimes helped

prepare vegetables for meals. After performing prep work for 15 minutes,

she had to sit down. She took out the garbage and vacuumed the home.

She said that after vacuuming for 45 minutes, “I’m done in for the day.” R.

246.

       Feagans-King went out daily and could go out alone. She walked,

drove a car, and rode in a car when she went out. She shopped for

groceries only if she was getting a couple of things, otherwise she shopped

online once a month. She went to church weekly, and she spoke to

                               Page 11 of 44
                    3:20-cv-03121-TSH # 23    Page 12 of 44




neighbors a couple of times a week. She preached at church twice a

month and assisted on the other Sundays. R. 248. She had no problems

with family, friends, neighbors, or others. R. 2249.

      Feagans-King opined that her impairments affected her ability to lift,

squat, bend, stand, reach, walk, sit, kneel, talk, climb stairs, remember,

complete tasks, concentrate, understand, follow instructions, and use her

hands. Back pain caused her positional limitations and she opined that she

could sit for one to two hours, walk a block, and pay attention for five

minutes. She did not finish what she started. She could follow short

written instructions, but she had problems remembering oral instructions

and sometimes missed some aspect of oral instructions. R. 249. She got

along with authority figures, and she could handle stress and changes in

routine “pretty well.” She rode electric scooters in stores and used a cane

for balance when she walked outside. R. 250.

      On May 26, 2017, Dr. Malo conducted a nerve conduction/EMG study

on Feagans-King. The study showed evidence of chronic radiculopathy in

her lower extremities, but no evidence of entrapment neuropathy in her

upper extremities. R. 665.

      On June 12, 2017, Feagans-King saw medical student Reema

Agarwal in Dr. Breeden’s office. She reported continuing fatigue and a

                                Page 12 of 44
                    3:20-cv-03121-TSH # 23    Page 13 of 44




depressed mood. She had been let go from her job at the Red Cross. Her

neurologist recommended that she stop taking Soma for her restless leg

syndrome, but her night-time leg pain returned so she restarted the

medication. She reported that she did not sleep well. Agarwal noted that

Feagans-King had an EMG study indicating borderline carpal tunnel

syndrome in her left arm and some active nerve damage in the left side of

her back. The neurologist had referred her to a pain management

specialist. Feagans-King was tolerating her diabetes medications well, but

reported problems eating on a regular schedule. R. 576. On examination,

she was oriented and visibly fatigued. Sensory monofilament testing

showed decreased sensation in her feet. R. 577. Agarwal assessed

adequate control of Feagans-King’s diabetes with medication and

recommended daily foot exams in light of decreased sensation. Agarwal

recommended weaning off Soma to address Feagans-King’s fatigue and

noted, “It is currently unsure whether her fatigue is primarily due to her

illnesses or due to medications prescribed. Polypharmacy is a concern for

her and should be monitored with respect to her fatigue.” R. 576.

      On July 20, 2017, Feagans-King saw state agency psychologist Dr.

Harry J. Deppe, Ph.D., for a psychological examination. R. 694-98. Dr.

Deppe reviewed Dr. Breeden’s medical records for Feagans-King. R. 695.

                                Page 13 of 44
                    3:20-cv-03121-TSH # 23    Page 14 of 44




She was married, had two adult children, and said she was treated for

depression in the 1980s. She was not under the care of a psychologist or

psychiatrist and was taking no psychotropic medications. Her sleep was

fair due to sleep apnea and she appeared to be functioning at an average

level of intellectual ability. She denied having suicidal or homicidal

ideations. R. 695. Feagans-King spent her time playing the piano,

cooking, cleaning, and doing laundry. She also spent time on the

computer, paying bills, crocheting, and writing. R. 697. On examination,

her mood and affect were unremarkable; her eye contact was poor; she

had no difficulty staying focused; and her answers and comments were

coherent and relevant. She was oriented and her fund of knowledge was

good. Her remote and recent memory were good, her abstract reasoning

was within normal limits, and she could perform simple calculations. Her

daily activities indicated that she could function independently, her

relationship with others was good, and she had adequate ability to

complete tasks. R. 697. Dr. Deppe opined that Feagans-King retained the

ability to relate to others, understand and follow simple instructions, and

maintain attention to perform simple, repetitive tasks; and she had a good

ability to withstand stress and pressure of day-to-day work activity. Dr.

Deppe diagnosed no mental impairments. R. 697-98.

                                Page 14 of 44
                    3:20-cv-03121-TSH # 23   Page 15 of 44




     On the same day, July 20, 2017, Feagans-King saw state agency

physician Dr. Vittal Chapa, M.D., for a consultative examination. R. 700-

03. She had back pain, fatigue, headaches, and no feeling in her feet. She

used a cane for the last four months. R. 700. On examination, Feagans-

King was in no acute distress; she could walk 50 feet without a cane; her

sensory exam was normal; she could appreciate pinprick sensation in all

extremities; she had no swelling, redness, or heat in her joints; and she had

no paravertebral muscle spasms. She had normal grip strength and could

perform fine and gross manipulations bilaterally. Lumbar spine flexion was

normal; she had normal range of motion in her joints; straight leg testing

was negative. Dr. Chapa concluded that the examination was

unremarkable except for absent ankle reflexes. R. 701-02.

     On July 31, 2017, Feagans-King saw Dr. Hoffmann. She reported

that she had been doing well since the last visit and had minimal morning

stiffness. She had significant fatigue and paresthesia in her feet and lower

legs. Dr. Hoffmann encouraged Feagans-King to use her CPAP more to

improve her sleep. R. 712. On examination, Feagans-King was alert,

oriented, and in no acute distress; she had no gross focal neurological

defects; she had mild synovitis in the hands and wrists and tenderness

throughout her spine; she had moderate arthritic changes in her knees. Dr.

                               Page 15 of 44
                    3:20-cv-03121-TSH # 23   Page 16 of 44




Hoffmann assessed Sjogren’s syndrome and inflammatory arthritis “under

acceptable control on current regimen,” but Feagans-King’s “neuropathic

symptoms needing further control as does sleep disorder.” R. 712. Dr.

Hoffmann adjusted Feagans-King’s medications.

      On August 2, 2017, Feagans-King saw pain specialist Dr. Chad C.

Shelton, M.D. She reported back pain for seven years. The pain worsened

with standing and walking and improved with leaning on a shopping cart

and sitting. On examination, Dr. Shelton noted 5/5 symmetric strength in a

seated position with no sensory deficits. She had tenderness along the

lumbar spine and increased pain with extension facet joint loading. Dr.

Shelton recommended facet joint injections. R. 855-56.

      On August 14, 2017, Feagans-King saw Dr. Breeden. She reported

tremors before meals in her hands, but had no issues with her gait. R. 823.

On examination, Feagans-King was alert, oriented, and in no distress; her

mood, affect, behavior, judgment, and thought content were normal. Dr.

Breeden noted a subtle rest tremor in her hands. R. 825. Dr. Breeden

assessed type 2 diabetes mellitus without complication, without long-term

current use of insulin and noted that Feagans-King had been off her

diabetes medication for three months due to insurance issues, but she was

back on her medication at the time of the office visit. R. 823.

                               Page 16 of 44
                    3:20-cv-03121-TSH # 23   Page 17 of 44




     On August 21, 2017, Feagans-King saw Dr. Chad Shelton. On

examination, Dr. Shelton noted bilateral tenderness along the lumbar spine

and increased pain with extension facet joint loading. He administered

facet joint injections at L3-L4, L4-L5, and L5-S1. R. 853.

     On August 28, 2017, Feagans-King’s spouse spoke to Dr. Breeden.

Her spouse reported that she had had balance issues for the past several

days, had an unsteady gait, and fell into walls. The spouse reported poor

cognition and slowed activity. Feagans-King was difficult to wake from

sleep and she had run out of Cymbalta and Ambien. Dr. Breeden

suggested taking Feagans-King to the emergency room to rule out a

stroke. R. 736.

     On August 28, 2017, Feagans-King went to the emergency room as

suggested by Dr. Breeden. A chest x-ray was normal, and a head CT scan

was normal. R. 867-68. Her condition improved, and she was discharged.

R. 869.

     On August 30, 2017, state agency physician Dr. Julio Pardo, M.D.,

prepared a Physical Residual Functional Capacity Assessment for

Feagans-King. R. 86-89. Dr. Pardo opined that Feagans-King could lift 20

pounds occasionally and 10 pounds frequently; stand and/or walk for six

hours in an eight-hour workday; sit for six hours in an eight-hour workday;

                               Page 17 of 44
                           3:20-cv-03121-TSH # 23             Page 18 of 44




occasionally balance, stoop, kneel, crouch, crawl, and climb ramps or

stairs; and never climb ladders, ropes, or scaffolds. He opined that

Feagans-King should avoid concentrated exposure to extreme heat or cold;

wetness; humidity; vibration; fumes, odors, gases, or poor ventilation; and

hazards. R. 86-88.5

        On October 4, 2017, Feagans-King saw Dr. Breeden. Her fatigue

was worse in the mornings when she first awoke and she bumped into

things and slurred her speech. Dr. Breeden noted that she went to the

emergency room for fatigue. A CT scan was negative. Feagans-King

reported yeast infections since she started taking Invokana. R. 782-83. On

examination, Feagans-King was alert, oriented, and in no distress; she

appeared tired; she had normal mood, affect, behavior, judgment, and

thought content. R. 783-84. Dr. Breeden recommended weaning down

sedating medications, starting with the Soma, and stopped the Invokana

due to the side effects. He planned to recheck her A1c after a couple of

months to see if she was able to control her diabetes with lifestyle changes.

Dr. Breeden said that if her A1c did not improve, she would likely need to

consider an insulin regimen. R. 782.



5
  Feagans-King erroneously states that the record did not contain evidence that she could frequently lift
10 pounds and balance. Dr. Pardo’s opinions show this statement is incorrect. Dr. Madala, discussed
infra, also agreed with Dr. Pardo’s opinions.
                                           Page 18 of 44
                    3:20-cv-03121-TSH # 23   Page 19 of 44




      On November 6, 2017, state agency psychologist Dr. David Gilliland,

Psy.D., prepared a Psychiatric Review Technique for Feagans-King. Dr

Gilliland opined that Feagans-King had medically determinable mental

impairments of anxiety and obsessive-compulsive disorders and that her

mental disorders mildly limited her ability to understand, remember, or

apply information; interact with others; concentrate, persist, or maintain

pace; and adapt or manage oneself. R. 101. Dr. Gilliland opined that

Feagans-King’s mental impairments were non-severe. R. 104.

      On November 13, 2017, state agency physician Dr. Vidya Madala,

M.D., prepared a Physical Residual Function Capacity Assessment. R.

105-08. Dr. Madala opined that Feagans-King could lift 20 pounds

occasionally and 10 pounds frequently; sit for six hours in an eight-hour

workday; stand and/or walk for two hours in an eight-hour workday;

occasionally stoop, kneel, crouch, crawl, and climb ramps and stairs;

frequently balance; and never climb ladders, ropes, or scaffolds. Dr.

Madala opined that Feagans-King should avoid concentrated exposure to

extreme cold; extreme heat; wetness; humidity; vibration; fumes, odors,

dusts, gases, and poor ventilation; and hazards. R. 104-07.

      On February 15, 2018, Feagans-King saw Dr. Rebekah Hovland,

M.D., to establish primary care. Dr. Hovland administered a PHQ-9

                                Page 19 of 44
                   3:20-cv-03121-TSH # 23   Page 20 of 44




screening test for depression. The test indicated Feagans-King had

moderate depression. R. 925. On examination, she was 5 feet 10.7 inches

tall, weighed 264 pounds, and had a BMI of 37.13. She was oriented, in no

acute distress, but “appeared to not be feeling well.” She had normal gait

and station, normal muscle strength/tone, normal judgment and insight, and

normal mood and affect. R. 929. Dr. Hovland recommended counseling

for Feagans-King’s depression.

     On February 27, 2018, Feagans-King saw cardiologist Dr. Giselle

Baquero Caranama, M.D., for a cardiac consultation. Dr. Baquero

Caranama found noncardiac chest pain. She also noted that Feagans-King

had poor social support. Dr. Baquero Caranama recommended a social

work consultation for alternative community support options. R. 879.

     On March 23, 2018, Feagans-King saw Dr. Hovland. Dr. Hovland

stated that Feagans-King’s diabetes was poorly controlled. She was not

compliant with her medications due to cost. She reported no side effects

from her medication and her PHQ-9 screening test for depression indicated

moderately severe depression. R. 910. On examination, Feagans-King

was oriented, in no acute distress, but appeared not to be feeling well. Her

mood and affect were restricted and sad; her judgment and insight were

normal. Dr. Hovland found that Feagans-King’s depression was poorly

                               Page 20 of 44
                    3:20-cv-03121-TSH # 23   Page 21 of 44




controlled, and Feagans-King was on a waitlist to for a psychiatric

evaluation. R. 913. Dr. Hovland prescribed hydroxyzine for anxiety. R.

914.

       On March 29, 2018, Feagans-King saw rheumatologist Dr. Krati

Chauhan, M.D. R. 950-54. She was tired all the time and if she had three

restless nights or could not sleep, she took Ambien. She reported “memory

fogginess” in which she could not think of a word she wanted to say and

she forgot what she was doing. She felt weak and reported dropping

things; she reported getting dizzy and losing her balance because her legs

felt like jelly. She had numbness and tingling in her feet and her hands felt

tight and hurt. R. 950. On examination, Feagans-King was alert, oriented,

and in no acute distress; she appeared tired and sleepy; her range of

motion was within normal limits. R. 953. Dr. Chauhan prescribed tapering

off prednisone and a possible referral to neurology if the pain, weakness,

and numbness worsened. R. 954.

       On April 4, 2018, state agency reviewer Niecy Anderson prepared a

Medical Evaluation form for Feagans-King. Anderson reviewed Feagans-

King’s medical records and concluded the state agency physicians Drs.

Pardo and Madala’s Residual Functional Capacity Assessments were




                               Page 21 of 44
                          3:20-cv-03121-TSH # 23          Page 22 of 44




appropriate, and Feagans-King could perform her past relevant work. R.

962-63.

       On April 17, 2018, Feagans-King saw psychiatrist Dr. Dorcas

Adaramola, M.D., to establish care. R. 987. She reported that she was

disabled applying for disability. She was unemployed and she and her

partner Jane moved to Springfield, Illinois, from St. Louis two years earlier.6

She previously worked as a pastor for a denomination in St. Louis. She

reported days of low energy. She reported having multiple talents: She

was good at woodworking; she carved musical instruments; she was

currently carving a violin; she was also building a dulcimer. She managed

her pain by focusing on other activity such as crochet and woodworking.

She also suffered from fatigue. She spent time on golf, and she recently

spent six to eight hours on the phone. She talked to the president of a

denomination, and she talked to several pastor friends of hers. She played

a game on her phone called Words with Friends. R. 986-87.

       On examination, Dr. Adaramola found that Feagans-King was

oriented and had a depressed mood, reactive affect, and reduced eye

contact. She had normal psychomotor, linear and relevant thought




6
 The record elsewhere indicates that Feagans-King and her partner Jane Feagans-King are legally
married. R. 925
                                         Page 22 of 44
                          3:20-cv-03121-TSH # 23            Page 23 of 44




processes, no delusions or hallucinations, no suicidal or homicidal

ideations, good insight, normal concentration, and an intact recent and

remote memory. Her station and gait were bradykinetic. Dr. Adaramola

assessed major depressive disorder recurrent, prescribed Wellbutrin, and

continued Feagans-King’s Cymbalta prescription. R. 990.7

       On April 18, 2018, state agency psychologist Dr. Larry Kravitz,

Psy.D., prepared a Medical Evaluation form for Feagans-King. Dr. Kravitz

reviewed the psychological examination report of Dr. Deppe and affirmed

Dr. Deppe’s finding that Feagans-King had a non-severe mental

impairment. R. 966.

       On April 18, 2018, state agency physician Dr. James Greco, M.D.,

prepared a Medical Evaluation form for Feagans-King. R. 964-65. Dr.

Greco reviewed her medical records and concluded that her physical

impairments did not meet or equal any impairments listed in the Social

Security Administration regulations’ Listing of disabling impairments. 20

C.F.R. Part 404, Subpart P, Appendix 1 (Listings). Dr. Greco further

opined that the Residual Functional Capacity Assessments by Drs. Pardo



7
  Feagans-Smith argues as grounds for reversal that the ALJ did not cite Dr. Adaramola’s examination
notes filed as Exhibit 27 F below and located at R. 971-1009 in the record. Feagans-Smith’s argument is
misleading at best. Duplicate copies of Dr. Adaramola’s records are included in the record at R. 1257-
1281. The ALJ cited to these duplicate copies of Dr. Adaramola’s records. The ALJ did not fail to
consider medical records from Dr. Adaramola.
                                          Page 23 of 44
                    3:20-cv-03121-TSH # 23   Page 24 of 44




and Madala were consistent with the overall medical evidence and not

unreasonable. Dr. Greco stated that no further restrictions on Feagans-

King’s physical functional capacity were indicated based on her medical

records. R. 965.

      On May 11, 2018, Feagans-King saw podiatrist Dr. Grant Gonzalez,

DPM, to pick up diabetic shoes and inserts. She reported new pain on the

outside of her right foot that was worse with weightbearing. On

examination, Feagans-King had pain with manual muscle testing. She had

diminished light touch sensation bilaterally, and diminished pedal pulses

bilaterally. Dr. Gonzalez assessed diabetes mellitus with some neuropathy

and right peroneal tendonitis. He stated that the tendonitis may resolve

with use of the diabetic shoes and inserts. If tendonitis continued, Dr.

Gonzalez would consider an ankle brace and/or physical therapy. R. 1245.

      On May 17, 2018, Feagans-King saw Dr. Adaramola. She reported

that she was doing about the same, felt more optimistic but “started to feel

back to same level.” She was looking into writing a book about her

religious beliefs. R. 992. On examination, Feagans-King was oriented,

cooperative, calm, and hunched over; she had a depressed mood and a

restricted affect; she had decreased psychomotor and periods of latent

speech; she had normal eye contact, normal concentration, normal gait and

                               Page 24 of 44
                    3:20-cv-03121-TSH # 23      Page 25 of 44




station, and intact recent and remote memory. Her thought processes

were linear and relevant, her insight was good, and her fund of knowledge

was intact. She had no delusions, hallucinations, or homicidal or suicidal

ideations. A PHQ-9 test showed moderately severe depression. R. 995-

96. Dr. Adaramola assessed major depressive disorder, recurrent; and

insomnia. R. 996. He continued Feagans-King’s medications of Wellbutrin

and Cymbalta. Dr. Adaramola considered adding an atypical antipsychotic

for mood stability, possibly Abilify. R. 997.

      On May 22, 2018, Feagans-King saw Dr. Hovland for a follow up on

her diabetes. She was taking Januvia and Lantus insulin. R. 1235. On

examination, Feagans-King was in no acute distress. She was overweight,

but otherwise, her physical examination was normal. R. 1238-39.

Feagans-King’s A1c was 10.5. Dr. Hovland increased her Lantus insulin

dosage. R. 1239.

      On July 3, 2018, Feagans-King saw Dr. Adaramola. She missed her

neurology appointment because the appointment was in the morning and

she went in the afternoon. She was put on a cancellation list because she

had also missed an appointment when her ride did not show. She reported

that her hands were not getting better. She could not do anything with her

hands and she had been unable to succeed at a project and made

                                Page 25 of 44
                     3:20-cv-03121-TSH # 23    Page 26 of 44




excuses. She was sleeping better, but she reported “concentration

tremors.” She was doing okay with Cymbalta and tolerating Wellbutrin. R.

1264. On examination, Feagans-King was oriented and had a depressed

mood, reactive affect, reduced eye contact, latent speech, and decreased

psychomotor. She also had linear and relevant thought processes, no

delusions or hallucinations, no homicidal or suicidal ideations, good insight,

intact recent and remote memory, and intact fund of knowledge. She

reported impaired concentration, but Dr. Adaramola observed that she was

“able to focus on conversation without need for redirection.” She had a

bradykinetic gait. R. 1267-68. Dr. Adaramola administered a PHQ-9

depression questionnaire. The results indicated moderately severe

depression and Dr. Adaramola continued her medication. R. 1268.

      On July 3, 2018, Dr. Adaramola completed a Medical Source

Statement of Ability to do Work-Related Activities (Mental) form. R. 968-

971. Dr. Adaramola opined that Feagans-King had very good ability to

follow work rules and use judgment; good ability to relate to co-workers; fair

ability to interact with supervisors; and poor or no ability to deal with the

public, deal with work stress, function independently, or maintain

attention/concentration. R. 968. Dr. Adaramola stated, “She has difficulty

focusing and staying on task, fatigued and easily distracted by background

                                 Page 26 of 44
                    3:20-cv-03121-TSH # 23    Page 27 of 44




noise. Instability and low energy.” R. 969. Dr. Adaramola opined that

Feagans-King had a fair ability to understand, remember, and carry out

simple job instructions; and poor or no ability to understand, remember,

and carry out complex or detailed instruction. Dr. Adaramola stated, “She

had difficulty with attention and concentration had ‘word dropping’ and

response difficulty explain her thoughts to others.” R. 969. Dr. Adaramola

opined that Feagans-King had good ability to maintain personal

appearance and relate predictably in social situations, and fair ability to

behave in an emotionally stable manner and to demonstrate reliability. Dr.

Adaramola said, “She describes withdrawal from social settings, easily

exhausted by social interactions, tearfulness and sensitivity to criticism.” R.

970. Dr. Adaramola opined that Feagans-King would be reasonably

expected to miss work two or more days a month and be late for work two

or more days per month due to mental impairments and estimated that she

would be off-task at work 25 to 30 percent of the workday. R. 970.

      On July 24, 2018, Feagans-King saw cardiologist Dr. Baquero

Caranama. She had an abnormal stress test in March 2018; the test

showed a small area of ischemia. Dr. Baquero Caranama prescribed

diltiazem. Feagans-King reported no changes in her symptoms of fatigue,

including worsening fatigue. She reported that she now got very tired after

                                Page 27 of 44
                    3:20-cv-03121-TSH # 23   Page 28 of 44




walking for 15 minutes. R. 1148. On examination, Feagans-King was in no

acute distress; her neurological exam was normal with good muscle

strength in all extremities. R. 1150.

      On August 1, 2018, Feagans-King saw Dr. M.H. Bakir, M.D., for sleep

apnea. Her answers to the Epworth Sleepiness Scale questionnaire was

20. A score of 10 or more indicated a moderate to high probability of

excessive daytime sleepiness. R. 1249. On examination, Feagans-King

was oriented, in no acute distress, her recent and remote memory was

intact, and her insight was intact; she had normal gait and station. Dr.

Bakir ordered a sleep study, adjusted the setting on her CPAP machine

until the sleep study could be completed, and prescribed Provigil until sleep

apneas were well controlled. R. 1252-53.

      On September 25, 2018, Feagans-King saw Dr. Adaramola.

Feagans-King said she “relapsed a little bit.” She had restless sleep,

including dreams of running away from things; she lost her health

insurance; she had trouble making phone calls; she obtained support for

her medications and diabetic supplies. She was working on her book and

looking for feedback on it. R. 1004. Feagans-King’s church was looking

for a pastor, but she did not think that she was “able to physically support

working in that role.” R. 1008. On examination, she was oriented,

                                Page 28 of 44
                           3:20-cv-03121-TSH # 23            Page 29 of 44




cooperative, and had a depressed and tearful mood, latent speech, and

decreased psychomotor. She had normal eye contact, linear and relevant

thought processes, no delusions or hallucinations, no suicidal or homicidal

ideations, good insight, normal concentration, intact recent and remote

memory, and intact fund of knowledge. She had an antalgic station and gait

and used a cane. R. 1007-08, 1261-62. A PHQ-9 screening test showed

severe depression. Dr. Adaramola continued her prescriptions and

assessed that Feagans-King was experiencing a major depressive episode

with several stressors including financial, medical on chronic pain, and the

“loss of her job and financial support.” Dr. Adaramola also stated that the

“Worsening of her depression may be due to absence of levothyroxine.”8

Dr. Adaramola would “Reassess after levothyroxine has been restarted.”

R. 1009, 1263.

        On September 28, 2018, Feagans-King saw Dr. Hovland. She was

taking Basaglar insulin and Humalog insulin for her diabetes. She had

been out of Basaglar insulin for two weeks at the time of the office visit. R.

1230. On examination, she was in no acute distress and had a slightly

antalgic gait. Dr. Hovland assessed poorly controlled diabetes. She



8
  Levothyroxine is used to treat hypothyroidism, a thyroid hormone deficiency. Levothyroxine (Oral Route)
Proper Use - Mayo Clinic, located at www.mayoclinic.org/drugs-supplements/levothyroxine-oral-route/,
viewed September 9, 2021.
                                          Page 29 of 44
                       3:20-cv-03121-TSH # 23   Page 30 of 44




provided samples of Basaglar to Feagans-King and noted that Dr.

Gonzalez ordered diabetic shoes for Feagans-King. R. 1233.

                             The Evidentiary Hearing

      On January 8, 2019, the Administrative Law Judge (ALJ) held an

evidentiary hearing in this case. Feagans-King appeared in person and

with her attorney. Vocational Expert David Sulewski also appeared. R. 32-

76. Feagans-King’s counsel stipulated to the qualifications of vocational

expert Sulewski. R. 36. Feagans-King testified as set forth below.

      Feagans-King lived in a one-story duplex with her spouse. She did

not drive because her driver’s license had expired, and she did not own a

car. Prior to her Onset date, she worked as an administrative assistant for

the Red Cross. Before that, she worked as an office clerk scanning paper

documents into an electronic database. R. 45. She also previously

supervised the cleaning crew and worked as a systems analyst. R. 46-49.

      Feagans-King stopped working on the Onset Date. At that time her

rheumatologist Dr. Hoffmann wrote a note stating that she could not work

until August 1, 2017. Dr. Hoffmann later completed a form stating that

Feagans-King was permanently disabled. The Red Cross terminated her

at that time. R. 57.




                                  Page 30 of 44
                    3:20-cv-03121-TSH # 23   Page 31 of 44




      Feagans-King suffered from back pain. Her back hurt almost all the

time and the pain was worse when she reached for anything. The pain

went down her legs and felt like oozing hot liquid. She also had muscle

pain in her arms and shoulders. She also felt shooting pains going down

her legs and could only walk for short periods of time due to the pain. R

50-53. Feagans-King testified that she had neuropathy in her feet going

back to the 1980s. She could not feel her feet hitting the ground even then.

R. 54. She used a cane for balance and, at the time of the hearing, had

been using a cane for over a year. R. 66.

      Feagans-King testified that she was not as “bright” as she used to be,

“I feel like a lightbulb has gone off in my head instead of coming on.” R. 54.

She also suffered from fatigue which caused sleepiness and “malaise.”

She said she felt like she had the flu, “all of a sudden the room started

spinning and I have to lay down.” R. 56. Episodes of high blood sugar also

made her sleepy. Feagans-King took a nap before she came to the

hearing, and she said she would probably take a nap after. R. 68.

      Feagans-King opined that she could walk around the block in about

15 to 20 minutes, but she would then have to rest for three hours; she

could sit for three to four hours; she could carry less than five pounds




                                Page 31 of 44
                    3:20-cv-03121-TSH # 23    Page 32 of 44




without pain and up to 10 pounds in each hand with pain. R. 58. She had a

claw-like sensation in her hands and dropped things as a result. R. 53, 66.

      Feagans-King was taking both long-term and short-term insulin,

gabapentin, Celebrex, Wellbutrin, and Duloxetine. The gabapentin caused

a little bit of dizziness, and the Celebrex affected her stomach. She did not

have any side effects from the insulin. She took Duloxetine to counteract

the effect of the Celebrex. She took a sleeping pill rarely because the

sleeping pill caused grogginess that following day. R. 59-60. She took

about 4 sleeping pills a month. R. 69.

      Feagans-King suffered from depression. She said, “Basically, I feel

like I’m just not worth what I used to be. It’s been really hard, not being

able to work and not being able to do all the things that I needed to do. I

just don’t feel much like a worthy person anymore.” She believed her

physical impairments affected her depression. She isolated herself from

others about 25 days out of a month. R. 69-70.

      Feagans-King engaged in some household chores and prepared her

breakfast. She baked cobbler two or three times during the Christmas

holiday season, but she could not stand at the stove for long periods to

cook. She sometimes helped with the laundry by transferring clothes from




                                Page 32 of 44
                    3:20-cv-03121-TSH # 23   Page 33 of 44




the washer to the dryer. She occasionally swept, but her spouse did most

of the housework. She mowed grass for 30 minutes at a time. R. 62.

      Feagans-King testified that she engaged in several hobbies. She

crocheted “a lot”; she colored in adult coloring books; she played the violin

and several other instruments, including the piano; she engaged in

woodworking; and she carved a violin and built a dulcimer. The dulcimer

took over a year to complete. She spent parts of 5 years working on the

violin and was also writing a book on theology. She previously played the

computer game Words with Friends, but she had not played the game for a

couple of months at the time of the hearing. R. 64-65. Feagans-King said

she tired-out easily working on her various hobbies and her hands became

painful if she worked on a hobby for too long. R. 67.

      Vocational expert Sulewski then testified. Sulewski identified

Feagans-King’s past relevant work as an administrative clerk, medical

records clerk, a systems analyst, and a janitorial services supervisor. The

administrative clerk and medical records clerk jobs were generally

performed as light work according to the Dictionary of Occupational Titles

(DOT) published by the U.S. Department of Labor. Feagans-King

performed the work at a sedentary level. The systems analyst job was




                               Page 33 of 44
                    3:20-cv-03121-TSH # 23    Page 34 of 44




generally performed at a sedentary level according to the DOT and was

performed at a sedentary level by Feagans-King. R. 72-73.

      The ALJ asks Sulewski the following hypothetical question:

      I’d like you to consider a hypothetical for us. I’d like for you to
      consider an individual 59 to 60 years of age who has completed
      at least 12 years of education and has the same past relevant
      work that you’ve just identified. Our hypothetical individual can
      lift and carry up to 20 pounds occasionally and 10 pounds
      frequently. This individual can stand and walk up to two hours
      out of an eight-hour workday and can sit up to six hours out of
      an eight-hour workday. This individual can occasionally climb
      ramps and stairs but never climb ladders, ropes or scaffolds.
      This individual can frequently balance but only occasionally
      stoop, kneel, crouch and crawl. This individual must avoid
      concentrated exposure to extreme heat, cold, wetness,
      humidity, vibration as well as fumes, odors, dusts, gases, poor
      ventilation and hazards, such as moving machinery and
      unprotected heights. If I stopped there, can’t this hypothetical
      individual perform the past relevant work?

R. 73. Sulewski opined that such a person could perform Feagans-King’s

prior work as an administrative clerk, medical records clerk, and system

analyst jobs. Sulewski opined that the person could not work if she was

further limited to performing “only simple, routine and repetitive tasks that

could make only simple work-related decisions.” R. 74. She could not be

absent from work more than 2 days per month. She also could not

maintain competitive employment if she was off-task greater than 20% of

the workday. R. 74-75. The hearing concluded.



                                Page 34 of 44
                    3:20-cv-03121-TSH # 23   Page 35 of 44




                        THE DECISION OF THE ALJ

      The ALJ issued his decision on March 15, 2019. R. 15-24. The ALJ

followed the five-step analysis set forth in Social Security Administration

Regulations (Analysis). 20 C.F.R. §§ 404.1520, 416.920. Step 1 requires

that the claimant not be currently engaged in substantial gainful activity. 20

C.F.R. §§ 404.1520(b), 416.920(b). If true, Step 2 requires the claimant to

have a severe impairment. 20 C.F.R. §§ 404.1520(c), 416.920(c). If true,

Step 3 requires a determination of whether the claimant is so severely

impaired that she is disabled regardless of her age, education, and work

experience. 20 C.F.R. §§ 404.1520(d), 416.920(d). To meet this

requirement at Step 3, the claimant's condition must meet or be equal to a

Listing. 20 C.F.R. §§ 404.1520(d), 416.920(d). If the claimant is not so

severely impaired, the ALJ proceeds to Step 4 of the Analysis.

      Step 4 requires the claimant not to be able to return to her prior work

considering her age, education, work experience, and Residual Functional

Capacity (RFC). 20 C.F.R. §§ 404.1520(e) and (f), 416.920(e) and (f). If

the claimant cannot return to her prior work, then Step 5 requires a

determination of whether the claimant is disabled considering her RFC,

age, education, and past work experience. 20 C.F.R. §§ 404.1520(g),

404.1560(c), 416.920(g), 416.960(c). The claimant has the burden of

                                Page 35 of 44
                    3:20-cv-03121-TSH # 23   Page 36 of 44




presenting evidence and proving the issues on the first four steps. The

Commissioner has the burden at Step 5 to present evidence that,

considering the listed factors, the claimant can perform some type of

gainful employment that exists in the national economy. 20 C.F.R. §§

404.1512, 404.1560(c); Weatherbee v. Astrue, 649 F.3d 565, 569 (7th Cir.

2011); Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 352 (7th Cir. 2005).

     The ALJ found that Feagans-King met her burden at Steps 1 and 2 of

the Analysis. The ALJ found that Feagans-King had the severe

impairments Sjogren’s syndrome, fibromyalgia, diabetes mellitus with

peripheral neuropathy, degenerative disc disease of the lumbar spine, and

obesity. R. 17.

     The ALJ found that Feagans-King’s depression was not severe. The

ALJ found that Feagans-King’s depression caused mild limitations in the

areas of understanding, remembering, or applying information; interacting

with others; concentrating, persisting, or maintaining space; and adapting

or managing oneself. The ALJ relied on examination findings that she was

alert and oriented with intact long-term and short-term memory, normal

insight and judgment, normal concentration, and linear thoughts. The ALJ

also relied on evidence that Feagans-King got along well with others and

that she could prepare simple meals, perform light housework chores,

                               Page 36 of 44
                    3:20-cv-03121-TSH # 23   Page 37 of 44




shop, count money, and drive a car. The ALJ also relied on her testimony

that she liked to make musical instruments, crochet, and play the violin.

The ALJ relied on the opinions of state agency psychologists Drs. Deppe,

Kravitz, and Gilliland. The ALJ found that the opinions of Dr. Adaramola

and Dr. Hoffmann were not supported by their own examination notes and

other evidence in the record. In particular, the ALJ found that their opinions

that Feagans-King had marked limitations and concentration, attention, and

interaction were not clinically supported. R. 18-19. The ALJ found at Step

3 of the Analysis that Feagans-King’s impairments or combination of

impairments did not meet or equal a Listing. R. 19-20.

      Before addressing Step 4, the ALJ found that Feagans-King had the

following RFC:

      After careful consideration of the entire record, the undersigned
      finds that the claimant has the residual functional capacity to
      perform a range of light work as defined in 20 CFR
      404.1567(b). She can lift and carry 20 pounds occasionally, 10
      pounds frequently; stand or walk for two hours; and sit for six
      hours in an eight-hour workday. She can occasionally climb
      ramps and stairs; however, she can never climb ladders, ropes
      or scaffolds. She can frequently balance and occasionally
      stoop, kneel, crouch, and crawl. Further, she must avoid
      concentrated exposure to extreme cold, heat, wetness,
      humidity, vibration, fumes, odors, dusts, gases, poor ventilation
      and hazards such as moving machinery and unprotected
      heights.




                               Page 37 of 44
                    3:20-cv-03121-TSH # 23   Page 38 of 44




R. 20. The ALJ relied on Dr. Chapa’s examination and examination notes

that showed full range of motion in the upper and lower extremities and

normal grip strength. The ALJ also relied on other examination notes in the

record that showed that Feagans-King was able to walk and that she had

negative straight leg raising tests. The ALJ also relied on the opinions of

Drs. Pardo, Madala, and Greco; and the agency reviewer Anderson. R. 21-

22. As part of his analysis of Feagans-King’s RFC, the ALJ stated,

“Additionally, records show that despite having intermittent symptoms of

diabetic or peripheral neuropathy, the claimant is non-insulin dependent

and her diabetes is moderately well-controlled.” R. 22 (citations to the

record omitted).

      After determining the RFC, the ALJ found at Step 4 of the Analysis

that Feagans-King could perform her prior relevant work of administrative

clerk, medical records clerk, and systems analyst as they were performed

generally according to the DOT. The ALJ relied on vocational expert

Sulewski’s opinions that Feagans-King could perform these jobs at the

level described in the DOT, “Assuming the claimant’s residual functional

capacity as assessed by the undersigned herein, the vocational expert

testified that the claimant would be able to perform requirements of these

three jobs, based on this description [the DOT job description].” R. 23.

                                Page 38 of 44
                    3:20-cv-03121-TSH # 23    Page 39 of 44




The ALJ concluded that Feagans-King was not disabled at Step 4 of the

Analysis. R. 23.

      Feagans-King appealed the decision. On March 25, 2020, the

Appeals Council denied Feagans-King’s request for review. The decision

of the ALJ then became the final decision of the Defendant Commissioner.

R.1. Feagans-King then brought this action for judicial review.

                                 ANALYSIS

      This Court reviews the Decision of the Commissioner to determine

whether it is supported by substantial evidence. Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate”

to support the decision. Richardson v. Perales, 402 U.S. 389, 401 (1971).

This Court must accept the findings if they are supported by substantial

evidence and may not substitute its judgment or reweigh the evidence.

Jens v. Barnhart, 347 F.3d 209, 212 (7th Cir. 2003); Delgado v. Bowen, 782

F.2d 79, 82 (7th Cir. 1986). This Court will not review the ALJ’s evaluation

of statements regarding the intensity, persistence, and limiting effect of

symptoms unless the evaluation is patently wrong and lacks any

explanation or support in the record. See Pepper v. Colvin, 712 F.3d 351,

367 (7th Cir. 2014); Elder v. Astrue, 529 F.3d 408, 413-14 (7th Cir. 2008);

SSR 16-3p, 2017 WL 5180304, at *1 (October 25, 2017) (The Social

                                Page 39 of 44
                       3:20-cv-03121-TSH # 23   Page 40 of 44




Security Administration no longer uses the term credibility in the evaluation

of statements regarding symptoms). The ALJ must articulate at least

minimally his analysis of all relevant evidence. Herron v. Shalala, 19 F.3d

329, 333 (7th Cir. 1994). The ALJ must “build an accurate and logical

bridge from the evidence to his conclusion.” Clifford v. Apfel, 227 F.3d 863,

872 (7th Cir. 2000).

      The ALJ’s decision generally is supported by substantial evidence,

but the ALJ made one error that requires reversal. The ALJ’s decision at

Step 2 that Feagans-King’s depression was non-severe was supported by

substantial evidence. The opinions of psychologists Drs. Deppe, Kravitz,

and Gilliland supported the decision. The decision was also supported by

the numerous examination notes by several physicians, including her

psychiatrist Dr. Adaramola, that she had intact recent and remote memory,

normal concentration, lineal thought processes, good insight, and good

judgment. The findings were also supported by her statements that she

engaged in numerous hobbies including crocheting, woodworking, adult

coloring books, playing music on several instruments, and writing. Her

statements, the expert opinions, and the normal examination findings also

provide substantial evidence to discount the opinions of Drs. Adaramola

and Hoffmann as inconsistent with their own finding and other evidence in

                                  Page 40 of 44
                   3:20-cv-03121-TSH # 23   Page 41 of 44




the record. See 20 C.F.R. § 404.1520c(b)(2) and (b)(3). (The most

important factors for evaluating medical opinions are consistency and

supportability).

      Feagans-King repeatedly asserts that Dr. Deppe did not review her

medical records and Dr. Kravitz relied only on the opinions of Dr. Deppe.

Dr. Deppe, however, reviewed Feagans-King’s records from her primary

care physician Dr. Breeden. R. 695. Dr. Kravitz relied on Dr. Deppe’s

report. The ALJ did not err in relying on these opinions. Feagans-King

also ignores Dr. Gilliland’s opinions that agreed with Drs. Deppe and

Kravitz that Feagans-King’s depression was non-severe.

      Feagans-King relies on screening test results and Dr. Adaramola’s

diagnosis of severe depression as evidence that she had a severe

impairment. The diagnosis establishes that Feagans-King had a medically

determinable mental impairment. The existence of a medically

determinable impairment alone, however, does not establish that the

impairment is severe for purposes of Step 2. See 20 C.F.R. § 404.1522.

To be severe, for purposes of Step 2, the medically determinable

impairment must have a more than minimal effect on the claimant’s ability

to work. 20 C.F.R. 404.1520(c); SSR 85-28 (January 1, 1985). Drs.

Deppe, Kravitz, and Gilliland all found that her impairment caused only mild

                               Page 41 of 44
                    3:20-cv-03121-TSH # 23    Page 42 of 44




limitations on her ability to function. These findings, along with the other

evidence cited above, provided substantial evidence to support the ALJ’s

finding that Feagans-King’s mental impairment was non-severe at Step 2.

See 20 C.F.R. § 404.1520a(d)(1) (mild functional limitations indicates that a

mental impairment is not severe).

      Substantial evidence also supported the ALJ’s determination at Step

3 that Feagans-King’s impairments or combination of impairments did not

meet or equal a Listing. Feagans-King argues that her mental impairments

met a Listing. As discussed above, the ALJ’s determination that her mental

impairments were non-severe was supported by substantial evidence. The

Listings for mental disorders such as depression require marked or severe

limitations on functional areas. See e.g., Listing 12.04(B).

      The ALJ, however, erred in stating that Feagans-King was not insulin-

dependent. The record shows that she was insulin-dependent by the time

of the hearing. Dr. Breeden stated on October 4, 2017 that she would

become insulin-dependent if she could not control her diabetes through

lifestyle changes. Dr. Breeden came to this conclusion because Feagans-

King either could not afford or could not tolerate other medications for her

diabetes. Dr. Hovland subsequently prescribed insulin for Feagans-King in

2018. Feagans-King’s condition at the time of the hearing in 2019 was

                                Page 42 of 44
                    3:20-cv-03121-TSH # 23    Page 43 of 44




relevant because her Date Last Insured was in 2021. The ALJ based the

RFC finding, in part, on his erroneous finding that she was not insulin

dependent. R. 22. The court cannot determine the importance of this

erroneous finding on the ALJ’s RFC finding. The ALJ, therefore, failed to

build a logical bridge from the evidence to his conclusions. The Court must

reverse the decision and remand the case for further proceedings.

      Feagans-King also asks the Court to reverse with directions to award

benefits. Such relief is not appropriate in this case. See Allord v. Astrue,

631 F.3d 411, 415 (7th Cir. 2011) (A court should order an award of

benefits “only if all factual issues involved in the entitlement determination

have been resolved and the resulting record supports only one

conclusion—that the applicant qualifies for disability benefits.”). As

explained above, factual issues remain. The issues include, but are not

limited to, the impact of Feagans-King’s diabetes on her RFC. The request

for an award of benefits is denied.

      THEREFORE, IT IS ORDERED that Plaintiff Frances Feagans-King’s

Motion for Summary Judgment and Memorandum of Law in Support of

Vacation/Remand of Decision Denying Disability (d/e 18) is ALLOWED in

part; Defendant Acting Commissioner’s Motion for Summary Affirmance

(d/e 22) is DENIED, and the decision of the Defendant Acting

                                Page 43 of 44
                   3:20-cv-03121-TSH # 23   Page 44 of 44




Commissioner is REVERSED and REMANDED for further proceedings

pursuant to 42 U.S.C. § 405(g) sentence four.

ENTER: September 14, 2021


                            s/ Tom Schanzle-Haskins
                          TOM SCHANZLE-HASKINS
                      UNITED STATES MAGISTRATE JUDGE




                              Page 44 of 44
